Case 3:19-cr-00228-DPJ-LRA Document 1 Filed 09/10/19 Page 1 of 2

SOUTHERN DISTRICT OF MISSISSIPPI

   

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

 

 

UNITED STATES OF AMERICA
v. CRIMINAL NO. 3. APC APF LPS LRA
TIMOTHY MARQUIS GRIFFIN 18 U.S.C. § 922(g)(1)
The Grand Jury charges:

On or about March 28, 2019, in Hinds County, in the Northern Division of the Southern
District of Mississippi, the defendant, TIMOTHY MARQUIS GRIFFIN, knowing he had
previously been convicted of a crime which is punishable by imprisonment for a term exceeding
one year, knowingly possessed a firearm, and the firearm was in and affecting interstate commerce.

In violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

As a result of committing the offense as alleged in this Indictment, the defendant,
TIMOTHY MARQUIS GRIFFIN, shall forfeit to the United States all property involved in or
traceable to property involved in the offense, including but not limited to all proceeds obtained
directly or indirectly from the offense, and all property used to facilitate the offense.

The grand jury has determined that probable cause exists to believe that the following
property is subject to forfeiture as a result of one or more of the offenses alleged in this indictment:

1) One (1) Hi-Point, Model C9, 9mm caliber pistol, serial number P10012326, and
any ammunition.

2) One (1) Smith & Wesson, Model SD9VE, 9mm caliber pistol, serial number
FWX6005, and any ammunition.

Further, if any property described above, as a result of any act or omission of the
defendants: a) cannot be located upon the exercise of due diligence; b) has been transferred or
sold to, or deposited with, a third party; c) has been placed beyond the jurisdiction of the Court; d)

has been substantially diminished in value; or e) has been commingled with other property, which
Case 3:19-cr-00228-DPJ-LRA Document 1 Filed 09/10/19 Page 2 of 2

cannot be divided without difficulty, then it is the intent of the United States to seek a judgment of
forfeiture of any other property of said defendants up to the value of the property described in this
notice or any bill of particulars supporting it.

All pursuant to Title 18, United States Code, Section 924(d)(1) and Title 28, United States

Code, Section 2461(c).

CT hoe, bon
D. MICHAEL HURST, JR.
United States Attorney

A TRUE BILL:
S/ SIGNATURE REDACTED
Foreperson of the Grand Jury

This Indictment was returned in open court by the foreperson or deputy foreperson of the

Grand Jury on this the OFay of September, 2019.

Aap

UNITED STATES MAGISTRATE JUDGE
